—In a matrimonial action in which the parties were divorced by judgment dated February 8, 1995, the former husband appeals from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated May 23, 1997, as (a) denied his application for counsel fees and (b) granted the former wife’s application for counsel fees to the extent of directing the former husband to pay $1,250 to the former wife’s counsel.
Ordered that the order is modified by deleting the provision thereof which granted the former wife’s application for counsel fees, and substituting therefor a provision denying that ap*617plication; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The stipulation of settlement in this case provided for counsel fees to be paid to the party who prevailed in the attempt to enforce that party’s rights under the stipulation. Here, however, each party prevailed on some issues and lost on others. Under these circumstances, neither party is entitled to an award of counsel fees (see, Bock v Bock, 121 AD2d 672). Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.